 1
                                  UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
                                                      ***
 4
      JOHN LASZLOFFY,                                        Case No. 2:19-cv-1173-JAD-BNW
 5
                              Plaintiff,
 6                                                           ORDER
            v.
 7
      CINDY ZORAIDA GARCIA,
 8
                              Defendants.
 9
10

11           Before the Court are plaintiff John Laszloffy’s application for leave to proceed in forma
12   pauperis (ECF No. 1), motions to file electronically (ECF Nos. 3 and 4), and motion for leave to
13   file an amended complaint (ECF No. 5). The Court will deny Laszloffy’s application because it
14   is incomplete; Laszloffy must either pay the Court’s filing fee or file a new application and
15   include a new complaint. In anticipation of a new application and complaint, Laszloffy’s motion
16   to file an amended complaint will be denied without prejudice. However, the Court will grant
17   Laszloffy’s first motion to file electronically and deny the second motion as moot.
18   I.      Application to proceed in forma pauperis (ECF No. 1).
19           Federal law provides that the Court may authorize a civil litigant to commence a suit in
20   forma pauperis, without prepayment of fees. 28 U.S.C. § 1915(a)(1). To that end, under the
21   Local Special Rules, a person who desires to proceed in forma pauperis must use the application
22   form provided by the Court. LSR 1-1. That form must include “a financial affidavit disclosing
23   the applicant’s income, assets, expenses, and liability.” Id. The application’s instructions require
24   that the applicant “[c]omplete all questions . . . [and] not leave any blanks: if the answer to a
25   question is ‘0,’ ‘none,’ or ‘not applicable (N/A),’ write that response.” (ECF No. 1 at 1.)
26           The Court will deny Laszloffy’s application because it is incomplete. Sections five
27   through seven of the application require that the applicant list his assets, his liabilities, and any
28   persons who rely on the applicant for support. (Id. at 3.) Here, Laszloffy left each of those
 1   sections blank. Although Laszloffy lists “N/A” in other parts of the application (id. at 2), he

 2   wrote nothing in sections five through seven. Laszloffy must be completely responsive to the

 3   application, under penalty of perjury, if he desires to proceed in forma pauperis.

 4           By March 26, 2020, Laszloffy must either: (1) file a complete application to proceed in

 5   forma pauperis (including a new complaint) in compliance with 28 U.S.C. § 1915(a)(1) and LSR

 6   1-1; 1 or (2) pay the full $400 fee for a civil action, which includes the $350 filing fee and the $50

 7   administrative fee. The Court will not screen Laszloffy’s complaint until this issue is resolved.

 8   Further, because the Court is requiring Laszloffy to append a new complaint to his new

 9   application, the Court will deny as moot Laszloffy’s motion for leave to file an amended

10   complaint. (ECF No. 5.) 2

11   II.     Motion to file electronically (ECF Nos. 3 and 4).

12           Laszloffy requests permission to electronically file documents in this matter. The Local

13   Rules provide that a “pro se litigant may request the [C]ourt’s authorization to register as a filer in

14   a specific case.” LR IC 2-1(b). A “filer” is “a person who is issued a login and password to file

15   documents in the [C]ourt’s electronic filing system.” LR IC 1-1(b).

16           The Court will grant Laszloffy’s first motion to file electronically (ECF No. 3) and deny

17   the second motion (ECF No. 4) as moot. Laszloffy must comply with the following procedures to

18   activate his CM/ECF account:

19           (1)      By March 13, 2020, Laszloffy must file a written certification that he has

20   completed the CM/ECF tutorial and is familiar with the Electronic Filing Procedures, Best

21   Practices, and Civil & Criminal Events Men, which are available on the court’s website,

22   www.nvd.uscourts.gov. Plaintiff is advised that he is not authorized to file electronically until

23   this certification is filed with the Court within the specified time frame.

24

25           1
                      The Court’s Local Rules can be accessed on the Court’s website:
26   https://www.nvd.uscourts.gov/court-information/rules-and-orders/
             2
                        The Court notes that Laszloffy included in his application a question regarding his eligibility to
27   have his documents served by the U.S. Marshal. (ECF No. 1-5). Laszloffy is instructed that he may file a motion to
     effect service of process via the U.S. Marshal if the Court approves his application to proceed in forma pauperis and
28   his complaint survives screening. 28 U.S.C. § 1915(d); accord Puett v. Blandford, 912 F.2d 270, 273 (9th Cir. 1990).


                                                        Page 2 of 3
 1          (2)     After timely filing the certification, Laszloffy must contact the CM/ECF Help

 2   Desk at (702) 464-5555 to set up a CM/ECF account.

 3   III.   Conclusion.

 4          IT IS THEREFORE ORDERED that plaintiff’s Application to Proceed in forma pauperis

 5   (ECF No. 1) is DENIED without prejudice.

 6          IT IS FURTHER ORDERED that by March 26, 2020, plaintiff must either: (1) file a

 7   complete application to proceed in forma pauperis (including a new complaint) in compliance

 8   with 28 U.S.C. § 1915(a)(1) and LSR 1-1; or (2) pay the full $400 fee for a civil action, which

 9   includes the $350 filing fee and the $50 administrative fee.

10          IT IS FURTHER ORDERED that plaintiff’s motion to file an amended complaint (ECF

11   No. 5) is DENIED without prejudice.

12          IT IS FURTHER ORDERED that plaintiff’s first motion to file electronically (ECF No. 3)

13   is GRANTED. By March 13, 2020, plaintiff must file a written certification that she has

14   completed the CM/ECF tutorial and is familiar with the Electronic Filing Procedures, Best

15   Practices, and Civil & Criminal Events Menu, which are available on the court’s website. After

16   timely filing the certification, plaintiff must contact the CM/ECF Help Desk at (702) 464-5555 to

17   set up a CM/ECF account.

18          IT IS FURTHER ORDERED that plaintiff’s second motion to file electronically (ECF

19   No. 4) is DENIED as moot.

20          DATED: February 20, 2020

21

22
                                                          BRENDA WEKSLER
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                 Page 3 of 3
